UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

Inre: Edwin Bacon Hall MD, Case No. 11-19-10585 JA

Debtor.

SHAMMARA HENDERSON’S DISCLOSURE STATEMENT PURSUANT TO
BANKRUPTCY RULES 2014 AND 2016

Sbammara Henderson (“Attorney”) hereby states, in connection with the Application to
Employ Special Counsel for Debtor re Defense Representation filed herein:

1. To the best of the undersigned’s knowledge, information and belief, after making
reasonable inquiry, Attorney has no connection with Debtor (other than representation set forth in
the Application to Employ), the Debtor’s creditors, or any other party in interest in this bankruptcy
case, or their respective attorneys or accountants, or with the United States Trustee or any person
employed in the office of the United States Trustee.

2. The arrangement for compensating Attorney, if the Court approves the Debtor’s
employment of Attorney is: Attorney agreed to handle the matters set forth in the retainer
agreement on an hourly basis. The billing rates for senior partner time will be $375.00/hour. Other
lawyer time will be billed at $250.00/hour. Paralegals and law clerks will be billed at
$125.00/hour. Transcription services will be billed at $50.00/hour. Attorney will also be entitled

to New Mexico gross receipts tax and reimbursement for all costs incurred. Attorney has been

paid a pre-petition retainer of $75,000.00.

3. Attorney has received no other transfer, assignment or pledge of property for post-

petition legal services.

Case 19-10585-j11 Docé65_ Filed 06/17/19 Entered 06/17/19 14:16:53 Page 1 of 2
5. The undersigned Attorney has not shared or agreed to share with any other person or
entity, other than with a member or regular associate or employee of the undersigned Attorney,

any compensation paid or to be paid by the estate in or in connection with this bankruptcy case.

hammam Henderson }
0 FirstPlaza, Suite 700
Albuquerque, NM 87102

(505) 842-9960

 
  

 

 

CERTIFICATE OF SERVICE

I hereby certify that on June /7, 2019, a true and correct copy of the above and foregoing
pleading was served electronically on each of the parties identified below.

/s/ filed electronically
Gerald R. Velarde

SERVICE LIST:

James C Jacobsen jjacobsen@nmag. gov, jotero@nmag.gov
Alice Nystel Page  Alice.N.Page@usdoj.gov

Christopher Pattock Christopher.J.Pattock@usdoj.gov
Albert Thiel al@fergusonlaw.com, crissy@fergusonlaw.com
United States Trustee —ustpregion20.aq.ecf@usdoj.gov

Case 19-10585-j)11 Docé65_ Filed 06/17/19 Entered 06/17/19 14:16:53 Page 2 of 2
